Harrison, C. J., Sullivan, J., Irvine and Ryan, CC.
We concur in the conclusion reached by Commissioner Ragan on the ground that, conceding for the purpose of this case that the use of the expression “Prices f. o. b. Omaha” might of itself afford a presumption that the delivery was to be made at Omaha and that title should there pass, the other evidential facts were sufficient to ground an inference that title should pass at the place of shipment, and the question being one of fact the finding is sustained by the evidence.